DETAILED ACTION
	For this action, Claims 1 and 3-11 are pending.  Claim 2 is cancelled.  This is a corrected notice of allowance with examiner’s amendments that resolve additional issues found in the claim set.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 08 January 2019. It is noted, however, that applicant has not filed a certified copy of the CA3029172 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 14 January 2021, with respect to the grounds of rejection of the respective claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 14 January 2021.  

	Furthermore, this is a corrected notice of allowance with additional examiner amendments to Claim 11 that address additional issues found in said claim.  Said examiner amendments address issues of antecedent basis found in the claim language, and said examiner amendments are detailed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	A voicemail was left with attorney Daidre L. Burgess on 05 April 2021 detailing the examiner amendments to Claim 11 (the examiner amendments to Claim 10 were agreed to on 23 March 2021 and are presented below for clarity of the record).  The examiner stated in said voicemail that, since the examiner amendments do not affect 
The application has been amended as follows: 
Claim 10 shall now read as:
10.  (Lines 6-7)…and wherein the float lock is configured such that when the float rises the top end of the float contacts and pivots the hook to a side and when the float rises to the raised position the…

	Claim 11 shall now read as:
	11.  (Lines 5-6)…bottom edge of a divider wall then upward through the neutralizing media in an output side and out through a reservoir outlet into an output conduit connected to a drain, and the condensate…

The following is an examiner’s statement of reasons for allowance:  independent Claims 1 and 11 both recite features relating to a condensate neutralizer that require, among additional features, a bypass path for acidic condensate liquid that flows over a top edge of a divider wall contained within a reservoir.  The structure of the divider wall and the bypass path, in addition to the other claimed features relating to a condensate neutralizer, are not taught or suggested within the prior art; therefore, the claims are considered allowable after entry of the above examiner’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	04/06/2021